Citation Nr: 0030320	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The claimant has reported service in the New York Army 
National Guard from April 1982 to June 1983.  This appeal 
arises from a February 1998 rating decision of the Department 
of Veterans Affairs (VA), Huntington, West Virginia, regional 
office (RO).  That rating decision determined that the 
claimant did not have qualifying service for basic 
eligibility for VA benefits, and accordingly denied his 
claims for service connection.  

In March 2000, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a July 2000 rating action again found that the claimant did 
not have qualifying service for VA benefits.


FINDING OF FACT

The available evidence does not demonstrate that the claimant 
is "a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable." 


CONCLUSION OF LAW

Entitlement to basic eligibility for VA benefits has not been 
established.  38 U.S.C.A. § 101(2) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue presented in this case is one of status -- that is, 
whether the claimant is a "veteran" as that term is defined 
by statute for VA purposes.  The term "veteran" means "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2) 
(West 1991).  Active military, naval, or air service includes 
(1) active duty; (2) any period of active duty for training 
during which the veteran was disabled or died from a disease 
or injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty training during which the veteran 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West 1991); 38 
C.F.R. § 3.6(a) (1999).  Active duty for training includes 
full-time duty performed by members of the National Guard of 
any State.  38 C.F.R. § 3.6(c) (1999).  Inactive duty 
training includes duty (other than full-time duty) performed 
by a member of the National Guard of any State.  38 C.F.R. § 
3.6(d) (1999).  Therefore, an individual can be service-
connected for an injury incurred during inactive service, but 
not for a disease.  See VAOPGCPREC 86-90 (July 18, 1990); 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).

A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs must submit verification of 
dates of service and character of discharge.  38 C.F.R. § 
3.203(a) (1999).  If such evidence is not submitted with the 
claim, or if the evidence submitted is insufficient, the RO 
must obtain it.  38 C.F.R. § 3.203(c).  See, e.g., Laruan v. 
West, 11 Vet. App. 80, 82 (1998) (en banc).

In the present case, the RO has been unable to confirm that 
the claimant had qualifying service to establish basic 
entitlement to VA benefits.  The RO contacted the National 
Personnel Records Center (NPRC) in November 1994.  The NPRC 
responded in December 1994 that no National Guard record was 
on file at that office, and that the RO should contact the 
state Adjutant General's office in New York.  Pursuant to our 
remand, in April 2000, the RO sent an inquiry to the Adjutant 
General's office in Latham, New York, requesting information 
pertaining to the claimant's alleged service.  That request 
was returned in August 2000 with the notation "no record of 
service."

In March 1998, the claimant submitted a document purporting 
to be a "Certificate of Service (In lieu of lost or 
destroyed Discharge Certificate)" dated in October 1994 from 
the State of New York Division of Military and Naval Affairs.  
This document stated that the claimant enlisted in Company C 
106th Infantry New York Army National Guard on April 30, 
1982, and received a General Discharge as Private E-2 on June 
30, 1983.  The document contained no information as to any 
periods of Active Duty for Training or Inactive Duty 
Training.

Also following the remand, a form dated in July 2000 was 
received from a records retrieval employee of the State of 
New York Division of Military and Naval Affairs.  That form 
indicated a check mark next to the line marked "unable to 
identify." 

The evidence of record does not contain proof that the 
claimant had any military service.  Even were the Board to 
accept the October 1994 document submitted by the veteran 
(which would seem to be contradicted by the July 2000 form 
received from the same organization) as proof of National 
Guard service, there is nothing in the record to substantiate 
that the claimant ever served on Active Duty, Active Duty for 
Training, or Inactive Duty Training.  The record contains 
extensive private medical records; however, these do not 
contain any indication of an injury or disease incurred or 
aggravated during a period of military service.

The available evidence does not demonstrate that the claimant 
is a "veteran" since it is not established that he is "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2) 
(West 1991).  


ORDER

Basic eligibility for Department of Veterans Affairs (VA) 
benefits has not been established.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 

